             Case 1:20-cv-01542-DLF Document 74 Filed 09/13/21 Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



 RADIYA BUCHANAN, et al.,

                  Plaintiffs,
                                                                 Case No. 1:20-cv-01542-DLF
       v.

 DONALD J. TRUMP, et al.,

                  Defendants.




                      JOINT STATUS REPORT AND MOTION TO STAY

        Plaintiffs and Defendants in the above-titled action (collectively, the “Parties”) hereby

provide this Joint Status Report and Motion to Stay regarding developments occurring since their

July 14, 2021 joint motion to stay, Dkt. 71, as per the Court’s July 14, 2021 minute order, and

requesting that this Court extend the stay in this action, including staying all pretrial deadlines, for

an additional 60 days after entry of the [Proposed] Order so that the Parties may continue their

settlement negotiations in an attempt to resolve this action. The Parties state the following:

        1.       On June 21, 2021, this Court granted in part and denied in part Defendants’ motions

to dismiss. Dkt. 68–69. The Court’s Order allowed two claims to proceed to discovery: “a claim

under 42 U.S.C. § 1983 for First Amendment violations by Arlington County and District of

Columbia officials” and a “claim for equitable relief against the [official-capacity] federal

defendants” under the First Amendment. Order at 50, Dkt. 69.

        2.       Following the date of the Court’s decision, Plaintiffs were preparing to file a motion

asking the Court to enter a Rule 54(b) final judgment on the Court’s Order dismissing certain



                                                   1
             Case 1:20-cv-01542-DLF Document 74 Filed 09/13/21 Page 2 of 5




claims and parties or, in the alternative, seeking permission from the Court to appeal the dismissal

of certain claims pursuant to 28 U.S.C. § 1292(b).

        3.       Defendants asked Plaintiffs to consent to a stay so that the Parties can engage in

meaningful settlement discussions. In response, Plaintiffs agreed to Defendants’ request in good

faith. In so doing, Plaintiffs specifically relied on Defendants’ express confirmation that, should

the settlement talks fail to resolve the case, Plaintiffs reserve the right to then file any motion under

Rule 54(b) and/or § 1292(b) seeking leave to appeal and otherwise reserved all rights to prosecute

and litigate this action. In agreeing to a stay, Plaintiffs further relied on representations from

Defendants that none of them will use the delay occasioned by a stay (or the time spent seeking it)

to contest the timeliness of any such appellate motion or to argue that the filing of such a motion

was at all untimely, undiligent, or delayed in any way. Plaintiffs likewise agreed that in the event

any Defendant files a motion under Rule 54(b) or § 1292(b), Plaintiffs will not contest the

timeliness of any such motion. The Parties reserved their rights to oppose any such motion on

other grounds.

        4.       On July 14, 2021, the Parties filed a joint motion to stay this action, including

staying all pretrial deadlines, for 60 days after entry of the [Proposed] Order. Dkt. 71.

        5.       By minute order on July 14, 2021, this Court granted the Parties’ joint motion to

stay, and ordered that the parties file a joint status report by September 13, 2021.

        6.       The Parties’ settlement negotiations are ongoing and proceeding in good faith.

Defendants have made an initial proffer regarding policy changes they are considering

implementing as a result of this action. Plaintiffs have provided a first round of comments on

those policies and proposed other forms of relief. Both Parties are scheduled to provide a second

round of comments and edits over the next two months, with the goal of reaching an agreement by



                                                   2
            Case 1:20-cv-01542-DLF Document 74 Filed 09/13/21 Page 3 of 5




November 9, 2021. Until the process plays out, it is difficult to say whether settlement negotiations

will ultimately be successful, but all Parties are proceeding in good faith and apace. All Parties

further believe that having additional time to engage in the settlement process the parties have

delineated will be productive.

       7.       This Court has broad discretion to enter a stay incidental to its power to control its

own docket—particularly where, as here, a stay would promote judicial economy and efficiency.

Crawford-El v. Britton, 523 U.S. 574, 598 (1998). The Court’s power to stay proceedings is

“incidental to the power inherent in every court to control the disposition of causes on its docket

with economy of time and effort for itself, for counsel and for litigants.” F.T.C. v. E.M.A.

Nationwide, Inc., 767 F.3d 611, 626 (6th Cir. 2014) (quotation omitted).

       8.       Accordingly, the Parties jointly move this Court for an order staying this action for

an additional 60 days after entry of the [Proposed] Order to allow the Parties to engage in continued

settlement discussions, after which time the Parties propose to file a joint status report on how to

proceed. This stay will facilitate settlement efforts and could, if successful, prevent unnecessary

expenditures of the Parties’ and judicial resources.

       9.       The Parties agree that the relief sought in this motion is necessary to handle the case

in the most economical fashion. The relief sought is not being requested for delay, but so that

justice may be done.

       10.      The Parties jointly and respectfully request that the Court enter the attached

[Proposed] Order.



 Dated:      September 13, 2021                   Respectfully submitted,




                                                  3
Case 1:20-cv-01542-DLF Document 74 Filed 09/13/21 Page 4 of 5



                             /s/ Greta B. Williams

                             Greta B. Williams (D.C. Bar No. 1006968)
                             Naima L. Farrell (D.C. Bar No. 1023230)
                             Brittany Raia (D.C. Bar No. 1044115)
                             Matthew Guice Aiken (D.C. Bar No. 1616755)
                             GIBSON, DUNN & CRUTCHER LLP
                             1050 Connecticut Avenue, N.W.
                             Washington, D.C. 20036-5306
                             Tel: 202.955.8500
                             GBWilliams@gibsondunn.com
                             NFarrell@gibsondunn.com
                             BRaia@gibsondunn.com
                             MAiken@gibsondunn.com

                             Randy M. Mastro (pro hac vice)
                             Orin Snyder (pro hac vice)
                             Mylan L. Denerstein (pro hac vice)
                             Anne Champion (pro hac vice)
                             Katherine Marquart (pro hac vice)
                             Lee R. Crain (pro hac vice)
                             Amanda L. LeSavage (pro hac vice)
                             GIBSON, DUNN & CRUTCHER LLP
                             200 Park Avenue
                             New York, New York 10166-0193
                             Tel: 212.351.4000
                             RMastro@gibsondunn.com
                             OSnyder@gibsondunn.com
                             MDenerstein@gibsondunn.com
                             AChampion@gibsondunn.com
                             KMarquart@gibsondunn.com
                             LCrain@gibsondunn.com
                             ALeSavage@gibsondunn.com

                             Counsel for Plaintiffs Radiya Buchanan,
                             Ann Dagrin, and Lindsay Field

                             CHANNING D. PHILLIPS
                             Acting United States Attorney

                             BRIAN P. HUDAK
                             Acting Chief, Civil Division

                             /s/ Christopher C. Hair
                             CHRISTOPHER C. HAIR, PA Bar No. 306656
                             Assistant United States Attorney
                             555 Fourth Street, N.W.
                             Washington, D.C. 20530
                             (202) 252-2541
                             christopher.hair@usdoj.gov


                              4
Case 1:20-cv-01542-DLF Document 74 Filed 09/13/21 Page 5 of 5




                             Counsel for the United States

                             KARL A. RACINE
                             Attorney General for the District of Columbia

                             CHAD COPELAND
                             Deputy Attorney General
                             Civil Litigation Division

                             FERNANDO AMARILLAS [974858]
                             Assistant Deputy Attorney General

                             /s/ Richard P. Sobiecki
                             RICHARD SOBIECKI [500163]
                             BRENDAN HEATH [1619960]
                             Assistant Attorneys General
                             Equity Section
                             400 Sixth Street, N.W., Suite 10100
                             Washington, D.C. 20001
                             Phone: (202) 805-7512
                             Fax: (202) 703-0646
                             richard.sobiecki@dc.gov;
                             brendan.heath@dc.gov

                             Counsel for District of Columbia Defendants

                             MINHCHAU CORR, Acting County Attorney
                             Virginia Bar No. 78877

                             /s/ Ryan Samuel
                             Ryan Samuel, Assistant County Attorney
                             D.C. Bar No. 1614909
                             Arlington County Attorney’s Office
                             2100 Clarendon Boulevard, #403
                             Arlington, Virginia, 22201
                             703-228-3100
                             703-228-7106 (fax)
                             mcorr@arlingtonva.us
                             rsamuel@arlingtonva.us

                             Counsel for Arlington County Defendants




                              5
